                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DORRION JEFFERSON,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 1:17-CV-411
                                              )
SHERIFF MARCUS GATTON                         )
and COMMANDER SEAN MARTIN,                    )
                                              )
       Defendants.                            )

                                    OPINION AND ORDER

       This matter is before the Court on the Motion for Summary Judgment filed by Defendants

Marcus Gatton and Sean Martin (ECF 18). Plaintiff Dorrion Jefferson did not file a response to

the motion and the time for doing so has long passed. For the reasons explained below, the

motion is GRANTED. The Clerk of the Court is instructed to enter judgment in favor of

Defendants and against Plaintiff. This case is DISMISSED WITH PREJUDICE.

                      PROCEDURAL AND FACTUAL BACKGROUND

       Defendant Marcus Gatton, the Sheriff of Whitley County, Indiana, and Defendant Sean

Martin, the Whitley County Jail Commander, filed their joint motion for summary judgment on

February 4, 2019. At that time, Jefferson was represented by counsel, but his attorney withdrew

his representation shortly before the deadline for Plaintiff to file a response to the motion. Judge

Springmann, who was presiding over this case at the time, granted Jefferson’s attorney’s motion

to withdraw on April 9, 2019, and ordered that “Plaintiff shall have up to and including May 15,

2019, to obtain new counsel and have counsel appear in the case. Further, the Court extends the

deadline for Plaintiff to respond to summary judgment, either pro se or by counsel, to June 12,
2019.”1 Order (ECF 23), pp. 1-2. Judge Springmann further instructed “the Clerk of the Court to

send to pro se Plaintiff Dorrion Jefferson, by first class mail: (1) an updated copy of the docket,

(2) a copy of this Order, and (3) the Notice to Pro Se Litigant that the Court is issuing in a

separate docket entry.” Id., p. 2. Two days later the Clerk of the Court mailed to Jefferson the

Notice that Judge Springmann referred to, which informs a pro se plaintiff about the summary

judgment motion, summary judgment procedure, and the need for the plaintiff to respond to the

motion. Notice of Summary Judgment Motion (ECF 24). The record reflects that the mail sent to

Jefferson was not returned to the Clerk as undeliverable. Despite Judge Springmann’s order and

the Court’s notice, no attorney has entered an appearance on behalf of Jefferson and no response

to Defendants’ motion has been filed.

       Jefferson brought this suit against Sheriff Gatton and Jail Commander Martin based on

his allegation that he was confined in the Whitley County Jail longer than he should have been.

Jefferson alleges in his Complaint as follows:

       Mr. Jefferson was unlawfully imprisoned thirty-one days in the Whitley County
       Jail due to the malicious acts, interference, and wrongdoing of Whitley County
       Jail Commander Sean Martin. . . . Mr. Jefferson brings constitutional and tort
       claims in this action for damages pursuant to 42 U.S.C. § 1983 and Ind. Code §
       34-24-3.

Complaint, p. 1. Jefferson’s allegations and claims are also summarized in the opening paragraph

of Defendants’ Memorandum in support of their motion, which states as follows:

       In his Complaint, Plaintiff claims that he was wrongfully imprisoned by
       Defendants because he claim[s] that he was held thirty-one (31) days longer than
       he believes his actual sentence required. He raises various claims under the
       Eighth, Fourth and Fourteenth Amendments to the U.S. Constitution, as well as


       1
       Chief Judge Springmann recused herself from this case on April 11, 2019, and it was
randomly reassigned to the undersigned for further proceedings. See Docket Entry (ECF 25).

                                                  2
       state law tort claims of false imprisonment, confinement, malicious prosecution,
       abuse of process, negligence and negligent infliction of [emotional] distress.

Defendants’ Memorandum of Law in Support of Motion for Summary Judgment (ECF 19), p. 1.

                                   STANDARD OF REVIEW

       Summary judgment is appropriate when the record shows that there is “no genuine issue

as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Fed.R.Civ.P. 56©; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning

material facts are genuine where the evidence is such that a reasonable jury could return a verdict

for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most

favorable to the non-moving party and draws all reasonable inferences in favor of the non-

moving party. See id. at 255. However, neither the “mere existence of some alleged factual

dispute between the parties,” id. at 247, nor the existence of “some metaphysical doubt as to the

material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

will defeat a motion for summary judgment. Michas v. Health Cost Controls of Ill., Inc., 209

F.3d 687, 692 (7th Cir. 2000).

       Summary judgment is not a substitute for a trial on the merits nor is it a vehicle for

resolving factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

Therefore, after drawing all reasonable inferences from the facts in favor of the non-movant, if

genuine doubts remain and a reasonable fact-finder could find for the party opposing the motion,

summary judgment is inappropriate. See Shields Enterprises, Inc. v. First Chicago Corp., 975

F.2d 1290, 1294 (7th Cir. 1992); Wolf v. City of Fitchburg, 870 F.2d 1327, 1330 (7th Cir. 1989).



                                                  3
However, if it is clear that a plaintiff will be unable to satisfy the legal requirements necessary to

establish his or her case, summary judgment is not only appropriate, but mandated. See Celotex,

477 U.S. at 322; Ziliak v. AstraZeneca LP, 324 F.3d 518, 520 (7th Cir. 2003). “[S]peculation and

conjecture” also cannot defeat a motion for summary judgment. Cooney v. Casady, 735 F.3d 514,

519 (7th Cir. 2013).

       As this Court has explained, “Rule 7-1(d) (4) of the Local Rules of the United States

District Court for the Northern District of Indiana indicates that ‘[t]he court may rule on a motion

summarily if an opposing party does not file a response before the deadline.’” Shepherd v.

Covidien, Inc., 2014 WL 1207516, at *4 (N.D. Ind. Mar. 24, 2014). The Court has also

explained that “a trial court has the authority to strictly enforce its Local Rules, even if summary

judgment results.” Major v. Indiana, 2018 WL 5830742, at *3 (N.D. Ind. Nov. 7, 2018) (citing

Petty v. City of Chicago, 754 F.3d 416, 420 (7th Cir. 2014); Koszola v. Bd. of Educ., 385 F.3d

1104, 1108 (7th Cir. 2004); Waldridge v. American Hoechst Corp., 24 F.3d 918, 921-22 (7th Cir.

1994) (upholding the trial court’s strict enforcement of local rules on summary judgment)). Also,

Federal Rule 56(e) states that “[w]hen a motion for summary judgment is properly made and

supported, an opposing party may not rely merely on allegations or denials in its own pleading.”

Fed.R.Civ.P. 56(e)(2). The Rule further states that summary judgment, if appropriate, should be

entered against a party who fails to respond as provided in the Rule. Id. “Thus, summary

judgment is appropriate if the non-movant does not respond and the ‘motion demonstrates that

there is no genuine issue of material fact and that the movant is entitled to judgment as a matter

of law.’” Major v. Indiana, 2018 WL 5830742, at *3 (quoting Johnson v. Gudmundsson, 35 F.3d

1104, 1112 (7th Cir. 1994)).


                                                  4
                                         DISCUSSION

       The Defendants move for summary judgment on all of Jefferson’s claims based on

several defenses, the preeminent one being that Jefferson’s claims are based on his mistake of

fact regarding the calculation of a state court-imposed sentence he was serving at the Whitley

County Jail. The Defendants present evidence that they properly calculated the period of

incarceration imposed on Jefferson by the Whitley County Superior Court. Affidavit of Sean

Martin (ECF 19-1); Amended Order, Whitley County Superior Court (ECF 19-2); January 26,

2016, Letter from Sean Martin to Dorrion Jefferson regarding calculation of state sentence (ECF

19-3); February 3, 2016, Notice from Whitley Superior Court regarding sentence (ECF 19-4);

February 5, 2016, Notice from Whitley Superior Court regarding sentence (ECF19-5). The

mistake of fact on which Jefferson bases his claims is his erroneous conclusion that he should

have received jail credit in his Whitley County case for time he spent in the Allen County Jail on

a separate case. But as Martin explains in his affidavit, the Whitley Superior Court ordered that

Jefferson’s sentence in that case run consecutive to the Allen County case, and thus he did not

receive jail credit against his Whitley County sentence for the time he was incarcerated in Allen

County. Affidavit of Sean Martin (ECF 19-1). The Defendants submitted the documentary

evidence listed above to support Martin’s sworn statements.

       The undisputed facts show that Jefferson was serving a 30-day sentence in Allen County

from October 1, 2015, to October 31, 2015. Martin explains in his affidavit that Jefferson “was

picked up at the Allen County Jail on November 2, 2015. He had completed serving a sentence in

Allen County on October 31, 2015. Plaintiff was sentenced in Whitley County on January 25,

2016 in cause number 92D01-1504-FD-199. . . . Plaintiff’s sentence and breakdown of jail time


                                                 5
was as follows: Count I–10-31-15 to 01-29-16=90 actual days [and] Count II–01-29-16 to 02-28-

16[.]=30 actual days[,] Total=120 actual days. . . . Plaintiff was given two additional credit days

for time previously served between 10-31-15 and 11-2-15 when he was picked up from Allen

County by Whitley County, and was therefore released on February 26, 2016[.] . . . These dates

and sentences were set by the Whitley Superior Court pursuant to a guilty plea by Plaintiff.

Affidavit of Sean Martin (ECF 19-1), pp. 1-2. Since the Whitley Superior Court ordered that

Jefferson’s sentences be served consecutively to his Allen County case (and consecutive to each

other), he did not get credit against his Whitley County sentences for the time he spent in the

Allen County Jail in October of 2015. Amended Order, Whitley Superior Court (ECF 19-2). In

other words, while Jefferson’s Allen County and Whitley County cases may have been pending

concurrently (the Allen County case was filed in March of 2015 and the Whitley County case

was filed a month later), the sentences in those cases were consecutive. The Whitley Superior

Court ruled that Jefferson would have to serve 90 days of incarceration on Count I and a

consecutive 30 days on Count II. Id. The Court also expressly ruled that these sentences were

consecutive to the Allen County sentence. Id., p. 1.

       The Defendants explain the calculation of Jefferson’s sentence as follows:

       [T]he Whitley County Superior Court judge issued two orders that Plaintiff was
       not only to serve his sentence in Whitley County consecutively to his sentence in
       Allen County, but that his two counts in Whitley County were to be served
       consecutively and that his jail credit time did not start until October 31, 2015.
       More importantly, Plaintiff plead guilty to these counts and the sentences given,
       and waived the pre-sentence report. Plaintiff’s counsel was present for all of the
       proceedings at issue in this matter and was given the opportunity by the Court to
       file a credit time review with the Court. Plaintiff’s counsel in fact filed a credit
       time review response with the Court, and after review the Court again ordered on
       February 5, 2016 that Plaintiff’s jail credit time began to run on October 31, 2015.
       Plaintiff had a full opportunity, with the assistance of counsel, to have the Court


                                                 6
        review his jail credit time and the Court found that it was to begin October 31,
        2015.

Memorandum in Support, p. 9.

        Defendant Gatton also moves for summary judgment on the basis of lack of personal

involvement. Memorandum in Support, pp. 7-8. Gatton contends that “Plaintiff failed to set forth

any facts supporting personal involvement in his alleged constitutional deprivations by Sheriff

Gatton. Individual liability under § 1983 can only be based on a finding that the defendant caused

the deprivation at issue.” Id., p. 7 (citing Kelly v. Mun. Courts of Marion County, 97 F.3d 902,

909 (7th Cir. 1996)). The Defendants argue that “[b]ecause Plaintiff has no evidence that Sheriff

Gatton had any personal involvement in the calculation of his jail credit time, Plaintiff’s federal

claims against Sheriff Gatton must be dismissed as a matter of law.” Id., p. 8 (citations omitted).

In addition, the Defendants point out that Jefferson expressly states in his Complaint that

“Defendant Sheriff [Gatton] is named in his representative capacity as liable for the torts his

employees, including Defendant Martin, committed within the scope of their employment.”

Complaint, pp. 1-2. Jefferson never states a federal claim against Gatton in his Complaint, he

merely asserts that Gatton was named as a defendant because he was the Sheriff of Whitley

County and was Martin’s boss. He does not so much as allege that Sheriff Gatton was personally

involved with the imposition or calculation of his sentence. Similarly, Martin states in his

affidavit that his only involvement in Jefferson’s case was to calculate Jefferson’s state sentence,

a task he was ordered to do by the Whitley Superior Court. Affidavit of Sean Martin (ECF 19-1),

p. 2, ¶ 7.

        The Defendants also argue that Jefferson has failed to present any evidence to establish a



                                                 7
Monell2 claim against the Defendants in their official capacities (which would be a claim against

Whitley County itself). The Defendants note that Jefferson has failed to produce any evidence

that the County had a “policy or custom” of holding inmates in the Whitley County Jail longer

than their sentences mandated. Memorandum in Support, p. 12. In fact, they point out that “when

asked through interrogatories to state each and every way that he would prove such a claim,

[Jefferson] only repeated his allegations with no citation to any other specific instances in which

inmates were detained longer than they should have been.” Id., p. 13. Since Jefferson presents no

evidence to support his allegations, any claim he is trying to assert against the Defendants

pursuant to Monell fails and Defendants are entitled to judgment as a matter of law on that claim.

        As for Jefferson’s state tort claims, they all arise out of the same operative facts. Since

Jefferson has failed to establish that he suffered a deprivation of his constitutional rights, his state

claims are also unsupported and do not survive summary judgment. The Defendants also present

other bases for summary judgment on Jefferson’s state claims, but their arguments need not be

addressed since those claims fail for the same reason his federal claims fail, which is because

they are all based on the incorrect premise that he was held in jail longer than he should have

been. Given that he has failed to raise a triable issue about that, all of his claims crumble and

Defendants are entitled to summary judgment. The claims Jefferson is attempting to bring are

based on nothing more than his conclusory allegations that the Defendants held him in jail longer

than his sentence mandated. But conclusory allegations are insufficient to survive summary

judgment. “The non-moving party cannot rely on conclusory allegations.” Solomon v. Wardlaw

Claim Servs., LLC, 2019 WL 2565667, at *3 (N.D. Ind. June 19, 2019) (citing Smith v. Shawnee


        2
            Monell v. N.Y. City Dep’t. of Social Servs., 436 U.S. 658 (1978).

                                                   8
Library System, 60 F.3d 317, 320 (7th Cir. 1995)). “Failure to prove an essential element of the

alleged activity will render other facts immaterial.” Id. (citing Celotex, 477 U.S. at 323); Filippo

v. Lee Publications, Inc., 485 F.Supp.2d 969, 972 (N.D. Ind. 2007) (the non-moving party “must

do more than raise some metaphysical doubt as to the material facts; he must come forward with

specific facts showing a genuine issue for trial.”)). Not only are Jefferson’s claims all based on

conclusory allegations, but his conclusion itself–that he was incarcerated a month longer than he

should have been–is faulty and contrary to the undisputed facts. Even if Jefferson had filed a

response to the Defendants’ motion, he would be unable to raise a triable issue on any of his

claims, state or federal, since they all arise from that faulty conclusion. Accordingly, the

Defendants are entitled to summary judgment.

                                          CONCLUSION

       For the reasons set forth above, the Motion for Summary Judgment filed by Defendants

Marcus Gatton and Sean Martin (ECF 18) is GRANTED. The Clerk of the Court is instructed to

enter judgment in favor of Defendants and against Plaintiff. This case is DISMISSED WITH

PREJUDICE.

       Date: August 19, 2019.

                                                                             /s/ William C. Lee
                                                                             William C. Lee, Judge
                                                                                U.S. District Court
                                                                        Northern District of Indiana




                                                  9
